3S3-/5                   FILE COPY




CCA #       13-14-00083-CR                         OFFENSE:     Evading Arrest


STYLE:      Valentin Gaona v. The State of Texas   COUNTY:      Nueces


TRIAL COURT:              94th District Court                                                MOTION
TRIAL COURT #:            13-CR-2947-C                 FOR REHEARING IS:
TRIAL COURT JUDGE:        Hon. Bobby Galvan            DATE: FEBRUARY 19, 2015
DISPOSITION: AFFIRMED                                  JUDGE: LONGORIA

DATE:      -
JUSTICE:                                PC

PUBLISH:                              DNP:



CLK RECORD:                                            SUPP CLK RECORD,
RPT RECORD:                                            SUPP RPT RECORD.
STATE BR: _                                            SUPP BR

APP BR:                                                 PROSE BR




                               IN THE COURT OF CRIMINAL APPEALS


                                                      CCA#             3S3
           PRO SE                  Petition             Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                     DATE:

           Kcfi/sei)                                    JUDGE:

DATE:                                                   SIGNED:                        PC:

JUDGE:                                                  PUBLISH:                      DNP:




                    MOTION FOR REHEARING IN             MOTION FOR STA Y OF MAN DATE IS:

CCA IS:                     ON                                                   ON

JUDGE:                                                  JUDGE: